Citation Nr: 0317493	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for a total 
disability rating based on individual unemployability (TDIU).  
To support his claim, he had a hearing at the RO in March 
2000.  A transcript of that proceeding is of record.


REMAND

Records show the veteran has received ongoing treatment from 
VA for his psychiatric symptoms during the last several 
years.  But his most recent clinical note is dated in 
February 2002, and he apparently has received additional 
treatment during the more than 1 year since.  These 
additional treatment records have not been obtained, however, 
and they must be before deciding his appeal.  This is 
especially true since, during his March 2000 hearing, he 
indicated he had received monthly treatment at the Oakland VA 
Medical Center.  VA, then, has actual notice (more than even 
constructive notice) of the existence of these additional 
records.  So they must be requested and associated with the 
other evidence already on file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran also has not undergone a VA medical examination 
since July 1999, some 4 years ago, as pointed out by his 
representative in the informal hearing presentation received 
in July 2003.  The Board agrees that another VA psychiatric 
examination is necessary to obtain a medical opinion 
concerning the veteran's current mental status-particularly 
since he has continued to receive ongoing treatment since his 
last evaluation.  38 U.S.C.A. § 5103A(d) (West 2002).



The March 2003 Supplemental Statement of the Case (SSOC) 
informed the veteran of his rights under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  
The implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  During the course of his 
appeal, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the veteran's VA inpatient 
and outpatient treatment records since 
February 2002, including at the Oakland 
VA Medical Center.  

2.  Send the veteran a VCAA letter to 
further apprise him of this new law-
particularly insofar as what evidence 
he is responsible for submitting and 
what evidence VA will attempt to obtain 
for him, if identified.  See 
38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 
(2002).

3.  After the above-requested evidence 
has been received and associated with the 
claims folder, schedule the veteran for 
another VA psychiatric examination to 
obtain a medical opinion concerning the 
current severity of his service-connected 
PTSD.  The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of suicidal ideation, 
obsessional rituals, illogical speech, 
panic or depression affecting the ability 
to function independently, impaired 
impulse control, spatial disorientation, 
neglect of personal appearance and 
hygiene, memory loss for own name, close 
relatives and occupation, ability to 
perform activities of daily living, gross 
impairment in thought processes or 
communication, persistent delusions or 
hallucinations, grossly inappropriate 
behavior and persistent danger of hurting 
himself or others.  The examiner also 
should render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means.  The examiner should also provide 
an assessment as to the impact of the 
veteran's service-connected disability on 
his ability to obtain and retain 
substantially gainful employment.  All 
examination findings, together with the 
complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

4.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report (i.e., denial of his 
claim for increase under 38 C.F.R. 
§ 3.655).  If he fails to appear for the 
examination, this fact should be noted 
in the claims folder and a copy of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

5.  Review the claims folder, including 
the report of the VA psychiatric 
examination, to ensure the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002).

6.  Readjudicate the claim for a TDIU 
in light of the additional evidence 
obtained.  If the claim continues to be 
denied, send the veteran and his 
representative an SSOC and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.  

No action is required of the veteran until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The veteran has the 
right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




